DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because at Step 310 in FIGS. 3, 5, and 6, “VEHICLE” is apparently misspelled.  Traversal (if applicant believes the error to be minor and not warranting correction) or corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The disclosure is objected to because of the following informalities: at published paragraph [0044], “roar arm” is unfamiliar to the examiner and is unclear (e.g., is this a control arm, or something else?)
Appropriate correction or explanation is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 11 and 12, “suitable for an assumption that all of the wheels touch ground” is indefinite from the teachings of the specification in that it is not reasonably certain from the teachings of the specification how “suitable” or “not suitable” (e.g., as perhaps being facially subjective; MPEP 2173.05(b), IV.) would be determined.
In claim 1, line 17, “the grounded wheel” (singular) is indefinite in that the claim structure allows for and specifically covers more than one grounded wheel (e.g., “each of the other wheels” at line 15 that are grounded), and so it is unclear which grounded wheel “the grounded wheel” is/may be referring to (e.g., is this necessarily referring to all grounded wheels?)  Applicant may overcome this rejection by changing “the grounded wheel” to e.g., “each of the grounded wheels” or “each grounded wheel”, if such be applicant’s intent for the claim to cover each grounded wheel, for example as in the description at filed paragraph [0057].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (2011/0298399) in view of Hashimoto et al. (Japan, 2005-35489; EPO machine translation attached).
Ogawa et al. (‘399) reveals:
per claim 1, a damping force control device comprising:
a plurality of variable damping shock absorbers [e.g., the spring·absorber assemblies 20 in FIGS. 1 and 2] configured to vary damping coefficient [e.g., the target damping coefficient C* in paragraphs [0182],  [0192], etc.; and/or the force, being a “coefficient” itself, corresponding to the damping coefficient C*] within a range from a minimum value to a maximum value greater than the minimum value [e.g., for example only, from zero (the origin in FIG. 8) to a maximum coefficient (e.g., slopes of CS_H or CC_H in FIG. 8; or zero to maximum forces); from CS3 to CS1 (1000 to 5000 N·sec/m); and/or from CC3 to CC1 (500 to 2500 N·sec/m)] in order to adjust damping force, each of the shock absorbers arranged between a sprung mass part and an unsprung mass part at a position corresponding to each of wheels of a vehicle [e.g., FIG. 1];
a detector [e.g., a stroke sensor 202] for detecting vertical vibration state quantity relating to vibration in vertical direction of the sprung mass part at the position of each of the wheels [e.g., for detecting the sprung speed (the stroke speed Vst or the sprung-resonance stroke speed Vstb) based on the detected value of the change of amount of stroke detected by each stroke sensor 202 (FIG. 1)]; and
a controller [e.g., 200] configured to perform an ordinary control for setting the damping coefficient of each of the shock absorbers based on the vertical vibration state quantity and according to a predetermined control law suitable for an assumption that all of the wheels touch ground [e.g., according to the flow charts in FIGS. 11 to 14, wherein the damping coefficients, which result in forces, are set in accordance with the sprung resonance stroke speed Vstb, etc., as at paragraphs [0167] to [0169], with the assumption that all wheels touch the ground being obvious in the context of the vehicle (having four wheels) in FIG. 1 being operated],
Ogawa et al. (‘399) may not reveal details of the specific control that is performed when at least one of the vehicle wheel is ungrounded.
However, in the context/field of a similar vehicle suspension device, that causes a ground contacting load of a slipping wheel is set to “0” (paragraph [0025]) and/or which “retract[s]” (paragraph [0028]) the slipping wheel, Hashimoto et al. (Japan, ‘489) reveals:
per claim 1, wherein the controller [e.g., 10] is configured to perform, when a specific condition including a condition that at least one of the wheels is an ungrounded wheel which does not touch the ground [e.g., when traveling e.g., on a “rough road” (paragraph [0017]), the slipping wheel (3b) (or the “at least one wheel 3”), determined to be slipping based on its rotational speed at Step S10 in FIG. 6, has a ground contacting load set to zero (e.g., FIG. 4; see also FIG. 3(a)), meaning it does not contact the ground at all, and/or the slipping wheel is (e.g., additionally) “retracted” (paragraph [0028]) from the ground] and each of the other wheels is a grounded wheel which touches the ground is satisfied [e.g., as shown in FIG. 4, when the other wheels have (increased, e.g., to a “maximum”) ground contacting loads (FIG. 3(b))], a specific control1 for setting the damping coefficient of the shock absorber corresponding to the grounded wheel to a first specific value greater than the minimum value [e.g., the damping force (as a coefficient) of the electromagnetic suspension 4 (4a, 4c, and 4d)  to the (maximum) value FA + ΔFA’ for the wheel 3a, to the (maximum) value FC + ΔFC’ for the wheel 3c, and to the (maximum) value FD + ΔFD’ for the wheel 3d, with the increased damping forces obviously representing increased damping coefficients[2] of the dampers; FIG. 4] instead of the ordinary control [e.g., the (ordinary) control with e.g., the damping force adjusted according to the vertical acceleration of the vehicle body (paragraph [0016]), with loads for the wheels 3a, 3b, 3c, and 3d set as e.g., FA, FB, FC, and FD (FIG. 4, second column)];
It would have been obvious at the time the application was filed to implement or modify the Ogawa et al. (‘399) damper system for a vehicle so that, in addition to the ordinary damping control disclosed by Ogawa et al. (‘399), a control scheme as shown in FIG. 6 of Hashimoto et al. (Japan, ‘489) would have been added so that when a wheel (or at least one wheel) was detected to be slipping on a rough road, due for example to being ungrounded on the rough road, the ground contacting load of that (those) wheel(s) would have been set to zero and/or that (those) wheel(s) would have been retracted, as taught by Hashimoto et al. (Japan, ‘489), and so that the damping forces representing damping coefficients would have been increased to a maximum value for the other (non-slipping) wheels, as taught by Hashimoto et al. (Japan, ‘489), so that each of the vehicle wheel suspensions would have been independently and appropriately controlled in accordance with the (slipping/contacting) state of each wheel, to avoid being stuck (paragraph [0018] in Hashimoto et al. (Japan, ‘489)), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Ogawa et al. (‘399) damper system for a vehicle would have rendered obvious:
per claim 2, depending from claim 1, wherein the controller is configured to set the damping coefficient of the shock absorber corresponding to the ungrounded wheel to a second specific value smaller than the first specific value [e.g., to zero, in FIG. 3a of Hashimoto et al. (Japan, ‘489)], when the specific condition is satisfied [e.g., when the wheel is determined to be slipping, in Hashimoto et al. (Japan, ‘489)];
per claim 3, depending from claim 1, wherein the controller is configured to use the maximum value as the first specific value [e.g., a (maximum) damping coefficient corresponding to the maximum contacting load (e.g., a damping coefficient corresponding to the force FA + ΔFA’ for the wheel 3a, in Hashimoto et al. (Japan, ‘489)];
per claim 4, depending from claim 2, wherein the controller is configured to use the minimum value as the second specific value [e.g., a damping coefficient/force of “0” obviously being used for controlling the contacting load of the slipping wheel, in Hashimoto et al. (Japan, ‘489)];
per claim 5, depending from claim 1, wherein the controller is configured to determine that the specific condition is satisfied when each of two wheels which are arranged diagonally to each other is the ungrounded wheel [e.g., when either/both (e.g., each at different times, or both at the same time in Step S10 of Hashimoto et al. (Japan, ‘489), “slip has occurred on at least one wheel 3”, paragraph [0027], obviously including two diagonal wheels) of the wheels 3b or 3c in FIG. 1 of Hashimoto et al. (Japan, ‘489) obviously would have been the slipping (ungrounded) wheel, e.g., on a rough road] and each of the other two wheels is the grounded wheel [e.g., each of the wheels 3a and 3d, in Hashimoto et al. (Japan, ‘489), e.g., when the wheel(s) 3b, 3c is/are slipping];
per claim 7, depending from claim 1, further comprising wheel speed sensors [e.g., 6a to 6d in Hashimoto et al. (Japan, ‘489)] for detecting a rotation speed of each of the wheels,
wherein the controller is configured to determine whether each of the wheels is the ungrounded wheel or the grounded wheel based on the rotation speeds detected by the speed sensors [e.g., paragraph [0018] in Hashimoto et al. (Japan, ‘489), with the slipping wheel being the ungrounded (e.g., zero load or retracted) wheel for control purposes];
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (2011/0298399) in view of Hashimoto et al. (Japan, 2005-35489; EPO machine translation attached) as applied to claim 1 above, and further in view of Ehmer et al. (7,016,778).
Ogawa et al. (‘399) as implemented or modified in view of Hashimoto et al. (Japan, ‘489) has been described above.
The implemented or modified Ogawa et al. (‘’399) damper system for a vehicle may not reveal claimed aspects of the traction control system, although the examiner understands that (brake-actuating) traction control systems for reducing/eliminating wheel slip were fully conventional at the time the application was filed, and so it would have been obvious that such a system would have been actuated (to actuate brakes) e.g., when wheel slip e.g., on a rough road was detected in Hashimoto et al. (Japan, ‘489).
However, in the context/field of traction-slip control in a vehicle, Ehmer et al. (‘778) teaches e.g., at column 3, lines 36ff, at column 3, lines 45ff, etc. that when diagonally-opposite wheels (of a four-wheel drive vehicle) are slipping (e.g., known in the art as “[diagonal] axle twist”) e.g., because they have lost contact with the ground (column 1, line 36ff), then the brakes of the slipping/spinning wheels may be applied (e.g., with a medium pressure) by a traction-slip control system (TCS) so as to allow the effective utilization of drive torque provided to the other (two) wheels that are still touching the ground, e.g., in order to move the vehicle over the obstacle (e.g., for example, over the diagonal furrow of column 1, line 35).
It would have been obvious at the time the application was filed to implement or further modify the Ogawa et al. (‘’399) damper system for a vehicle so that the vehicle would have included a brake-actuated traction control system (TCS), as taught by Ehmer et al. (‘778), and so that when it was determined that diagonally opposite wheels of the vehicle, as the “at least one wheel 3” (S10) of a conventional four-wheel drive vehicle used in Hashimoto et al. (Japan, ‘489), were slipping/spinning and the vehicle suspension device was thus being controlled as taught by Hashimoto et al. (Japan, ‘489), the brakes of the diagonally opposite wheels would have been actuated to reduce the slipping/spinning, as taught by Ehmer et al. ‘778), in order to reduce the slipping/spinning, in order to allow the (e.g., four-wheel drive) vehicle to be driven even when the diagonally opposite wheels had begun to slip, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Ogawa et al. (‘399) damper system for a vehicle would have rendered obvious:
per claim 6, depending from claim 1, wherein the vehicle comprises a traction control device for applying braking force to the wheel which is slipping [e.g., the TCS of Ehmer et al. (‘778) that applied the brakes of the diagonally opposite slipping/spinning wheels], and
wherein the controller is configured to determine that the specific condition is satisfied when [e.g., at the same time as] the traction control device is applying the braking force to two wheels which are arranged diagonally to each other and is applying no braking force to the other two wheels [e.g., when the TCS was applying the braking force to the diagonally opposite slipping/spinning wheels as taught by Ehmer et al. (‘778), once the slipping of the “at least one wheel” (obviously two diagonal wheels) had been detected at Step S10 in FIG. 6 of Hashimoto et al. (Japan, ‘489)];
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (2011/0298399) in view of Hashimoto et al. (Japan, 2005-35489; EPO machine translation attached) as applied to claim 1 above, and further in view of Yatagai (Japan, 2007-302199; EPO machine translation attached).
Ogawa et al. (‘399) as implemented or modified in view of Hashimoto et al. (Japan, ‘489) has been described above.
The implemented or modified Ogawa et al. (‘’399) damper system for a vehicle may not reveal claimed aspects of vehicle height being used to determine an ungrounded wheel.
However, in the context/field of a vehicle control device, Yatagai (Japan, ‘199) teaches at paragraph [0038] that either a rotational speed sensor or a vehicle height sensor may be used to determine whether wheels are grounded or not, with an ungrounded wheel being specifically determined e.g., when a distance between the lower arm supporting a wheel and the body portion, as measured by a vehicle height sensor 18, exceeds a predetermined value.
It would have been obvious at the time the application was filed to implement or further modify the Ogawa et al. (‘’399) damper system for a vehicle so that the vehicle would have included vehicle height sensors as taught at 18 by Yatagai (Japan, ‘199), and that the height sensors would have been used to determine whether the wheel was ungrounded (and thus slipping) by comparing a sensed distance to a predetermined value, as taught by Yatagai (Japan, ‘199), so that it could be determined that the wheel was ungrounded and slipping or the rough road, as a simple substitution of one known element for another to obtain predictable results (KSR), as a use of art recognized equivalents for the same purpose (MPEP 2144.06, II.), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Ogawa et al. (‘399) damper system for a vehicle would have rendered obvious:
per claim 8, depending from claim 1, further comprising vehicle height sensors [e.g., 18 in Yatagai (Japan, ‘199)], each detecting vehicle height at the position of each of the wheels [e.g., FIG. 1 in Yatagai (Japan, ‘199)],
wherein the controller is configured to determine that the wheel corresponding to the vehicle height which is equal to or higher than a threshold height is the ungrounded wheel and that the wheel corresponding to the vehicle height which is lower than the threshold height is the grounded wheel [e.g., paragraph [0038] in Yatagai (Japan, ‘199), “the ECU 24 uses the detection result of the vehicle height sensor 18 to detect the wheel 14 in which the distance between the lower arm and the body portion exceeds a predetermined value as a non-grounded wheel”, with the opposite (e.g., that when the distance does not exceed the predetermined value, the wheel is obviously grounded and detected as such) being obviously understood by those skilled in the art];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Glaze (GB, 1604416) teaches at column 3, lines 55ff that when a wheel has lost contact with the ground, the damping control valve for that wheel is overridingly opened to allow the wheel to move rapidly back into contact with the ground.
Lemme et al. (4,838,394) teaches at column 8, lines 19ff that when one wheel hits a “hole”, the dampening of the other three wheels is increased to minimize the pitch and roll effects of the [“hole”] input to the first wheel.
DeFrenne (FR, 2963072) senses a load drop when a wheel loses contact with the ground and teaches (by EPO translation) that, “According to the envisioned method, when the solenoid is activated due to a measured load drop, the valve stem is moved so that the hydraulic flow is greater in the shock absorber and the pressure is increased[, so that the] wheel can return to contact with the ground more quickly.”
Miyajima (2007/0021886) teaches at paragraph [0083] that, “it is possible to reduce (the absolute value of) the damping force for the ride-up wheel and to increase (the absolute value of) the damping force for the other wheels by increasing the damping coefficient of the suspension or the piston speed.”
Nakayama et al. (Japan, 11-91327) teaches e.g., at paragraph [0123] that, “In steps S73 to 76, the damping force of the shock absorber 10 on the rear wheel on the inside of the turn is reduced, and the damping force of the shock absorber 10 on the other wheels is increased to delay the lifting of the rear wheel on the inside of the turn. The stability of the vehicle when turning the vehicle is ensured.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
    

    
        1 For example only, the specific control in Hashimoto et al. (Japan, ‘449) decreases to zero the ground contacting load of the slipping wheel 3b (as shown in FIG. 3(a)), and increases the ground contacting loads of the other wheels 3a, 3c, and 3d in proportional amounts, e.g., to make up the decrease at the wheel 3b (as shown in FIG. 3(b)), with original FIGS. 3(a) and 3(b), of Hashimoto et al. (Japan, ‘489) reproduced below, from the JPO web site:
        
        
    PNG
    media_image1.png
    470
    1017
    media_image1.png
    Greyscale

        
        2 See paragraph [0041] in Ogawa et al. (‘399), “In general, the damping coefficient of a damper is represented by a magnitude of the damping force with respect to the speed of the relative motion of the sprung portion and the unsprung portion.”  That is, an increase in damping force represents an increase in the damping coefficient of the damper.